ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 4 January 2021 for the application filed 29 May 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 4 January 2021, with respect to claims 1 and 3-20 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1 and 3-20 have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an upper cam fastened to the piston; a lower cam fastened to the cylinder; a brace configured to be coupled to the shock strut in order to lock the landing gear in a deployed position, and to fold towards the shock strut during retraction of the landing gear; a collar coupled to the brace and the piston and configured to rotate relative to the cylinder in response to folding of the brace such that rotation of the collar rotates the piston and the upper cam relative to the lower cam, the rotation of the upper cam relative to the lower cam forcing the piston towards the aircraft attachment within the cylinder; and an upper bearing and a lower bearing each located radially between the piston and the cylinder such that the upper cam and the lower cam are located between the upper bearing and the lower bearing” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 3-9 depend from claim 1 and are therefore also found allowable.
Regarding Claim 10, the prior art of record fails to disclose or teach “a shock strut having a cylinder and a piston configured to be at least partially received by the cylinder and to translate within and relative to the cylinder; an upper cam fastened to the piston; a lower cam fastened to the cylinder; a brace 
Regarding Claim 18, the prior art of record fails to disclose or teach “a shock strut having a cylinder and a piston configured to be at least partially received by the cylinder; an upper cam fastened to the piston; a lower cam fastened to the cylinder; a brace configured to be coupled to the shock strut in order to lock the landing gear in a deployed position, and to fold towards the shock strut during retraction of the landing gear; a torque arm coupled to the piston and configured to resist rotation between the collar and the piston in response to the landing gear being extended; a collar coupled to the brace and the torque arm and configured to rotate relative to the cylinder in response to folding of the brace such that rotation of the collar rotates the piston and the upper cam relative to the lower cam, the rotation of the upper cam relative to the lower cam forcing the piston towards the aircraft attachment within the cylinder; and an upper bearing and a lower bearing each located radially between the piston and the cylinder such that the upper cam and the lower cam are located between the upper bearing and the lower bearing” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 18 is neither anticipated nor made obvious by the prior art of record.  Claims 19-20 depend from claim 18 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/28/2021